In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐4240 
LUIS SEGOVIA, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

UNITED STATES OF AMERICA, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 15‐cv‐10196 — Joan B. Gottschall, Judge. 
                      ____________________ 

   ARGUED SEPTEMBER 15, 2017 — DECIDED JANUARY 18, 2018 

   Before MANION, ROVNER, and HAMILTON, Circuit Judges. 
     MANION, Circuit Judge. In this appeal, former residents of 
Illinois now residing in the United States territories of Puerto 
Rico, Guam, and the Virgin Islands challenge federal and state 
statutes that do not allow them to obtain absentee ballots for 
federal  elections  in  Illinois.  Generally,  federal  and  state  law 
require  that  former  residents  living  outside  of  the  United 
States  who  retain  their  U.S.  citizenship  receive  such  ballots. 
But the territories where the plaintiffs now reside are consid‐
ered  part  of  the  United  States  under  the  relevant  statutes, 
2                                                       No. 16‐4240 

while  other  territories  are  not.  The  anomalous  result  is  that 
former Illinois residents who move to some territories can still 
vote in federal elections in Illinois, but the plaintiffs cannot. 
The plaintiffs challenge that result as violative of their equal 
protection rights and their right to travel protected by the Due 
Process Clause.  
    The district court rejected their claims, holding that there 
was a rational basis for the inclusion of some territories but 
not others in the definition of the United States. With respect 
to the challenge to the Illinois statute, we agree with the dis‐
trict court. However, we conclude that plaintiffs lack standing 
to challenge the federal Uniformed and Overseas Citizens Ab‐
sentee Voting Act (UOCAVA) in this context. The UOCAVA 
does not prevent Illinois from providing the plaintiffs absen‐
tee ballots, and so it does not cause their injury. To the extent 
the plaintiffs are injured, it is because they are not entitled to 
ballots under state law. Therefore, we affirm the portion of the 
judgment in favor of the state defendants, but vacate the por‐
tion  of  the  judgment  in  favor  of the  federal  defendants  and 
remand the case with instructions to dismiss that portion for 
want of jurisdiction. 
                           I. Background 
   Congress  enacted  the  UOCAVA  to  protect  the  voting 
rights of United States citizens who move overseas but retain 
their  American  citizenship.  To  do  that,  the  law  requires  the 
States to permit “overseas voters to use absentee registration 
procedures and to vote by absentee ballot in general, special, 
primary,  and  runoff  elections  for  Federal  office.”  52  U.S.C. 
§ 20302(a)(1).  An  “overseas  voter”  for  these  purposes  is  “a 
person  who  resides  outside  the  United  States  and  (but  for 
such residence) would be qualified to vote in the last place in 
No. 16‐4240                                                           3

which  the  person  was  domiciled  before  leaving  the  United 
States.”  Id.  §  20310(5)(c).  In  short,  federal  law  requires  each 
State to provide absentee ballots to its former otherwise qual‐
ified residents who now reside outside of the United States.  
    Illinois  complies  with  this  requirement.  Its  law  provides 
that  “[a]ny non‐resident  civilian citizen,  otherwise qualified 
to vote, may make application to the election authority having 
jurisdiction over his precinct of former residence for a vote by 
mail ballot containing the Federal offices only not less than 10 
days  before  a  Federal  election.”  10  ILCS  5/20‐2.2.  Non‐resi‐
dent  civilian  citizens  are  United  States  citizens  who  reside 
“outside the territorial limits of the United States,” but previ‐
ously maintained a residence in Illinois and are not registered 
to vote in any other State. Id. 5/20‐1(4). As required under the 
UOCAVA, these voters need not declare any intent to return 
to Illinois in order to be eligible to vote. Id.  
     So what’s the catch? Our plaintiffs are residents of Guam, 
Puerto  Rico,  and  the  Virgin  Islands. All  three  territories  are 
considered part of the United States under both the UOCAVA 
and  Illinois  law.  Federal  law  says  the  United  States  “means 
the  several  States,  the  District  of  Columbia,  the  Common‐
wealth of Puerto Rico, Guam, the Virgin Islands, and Ameri‐
can Samoa[,]” 52 U.S.C. § 20310(8), while Illinois law says that 
it includes “the District of Columbia, the Commonwealth of 
Puerto  Rico,  Guam  and  the  Virgin  Islands;  but  does  not  in‐
clude American Samoa, the Canal Zone, the Trust Territory of 
the Pacific Islands or any other territory or possession of the 
United States.” 10 ILCS 5/20‐1(1). The upshot is that the plain‐
tiffs are not entitled to vote in federal elections in Illinois be‐
cause  they  still  reside  within  the  United  States.  Had  they 
moved instead to American Samoa or the Northern Mariana 
4                                                       No. 16‐4240 

Islands, Illinois law would consider them to be overseas resi‐
dents entitled to ballots. This distinction between the various 
U.S. territories gave rise to this litigation. 
    The  plaintiffs  sued  federal  and  Illinois  officials  in  the 
Northern  District  of  Illinois  seeking  declaratory  and  injunc‐
tive relief. They argued that the UOCAVA and Illinois law vi‐
olate the Due Process and  Equal  Protection  Clauses by per‐
mitting  residents  of  some  territories  to  vote  in  federal  elec‐
tions  but  not  others.  The  plaintiffs  also  contended  that  the 
statutes infringe upon their right to travel guaranteed by the 
Due Process Clause. The parties filed cross‐motions for sum‐
mary judgment, and the district court granted the defendants’ 
motions  in  two  separate  opinions.  Segovia  v.  Bd.  of  Election 
Commrs., 201 F. Supp. 3d 924 (N.D. Ill. 2016) (Segovia I); Segovia 
v. Bd. of Election Commrs., 218 F. Supp. 3d 643 (N.D. Ill. 2016) 
(Segovia II). The plaintiffs timely appealed. 
                              II. Analysis 
     A. Standing to Challenge the UOCAVA 
    Nobody doubts that the plaintiffs, who are unable to ap‐
ply for absentee ballots, have suffered an injury‐in‐fact suffi‐
cient to confer Article III standing in this case. But, in order 
for us to properly  exercise jurisdiction,  their  injury  must  be 
“fairly traceable to the challenged conduct.” Hollingsworth v. 
Perry, 133 S. Ct. 2652, 2661 (2013). The federal defendants say 
that the plaintiffs’ injury is not traceable to the government’s 
enforcement of the UOCAVA, but rather to the plaintiffs’ inel‐
igibility for ballots under Illinois law. As they explain, federal 
law sets the floor, but Illinois is permitted to offer ballots to 
residents of the territories even if not required to do so by the 
No. 16‐4240                                                             5

UOCAVA. The district court rejected this argument, conclud‐
ing that “Illinois is bound by the floor that the federal defend‐
ants stress that the UOCAVA provides.” Segovia I, 201 F. Supp. 
3d  at  937.  Thus,  it  concluded  that  the  plaintiffs’  injury  is  in 
part traceable to the UOCAVA. 
    We disagree. Federal law requires Illinois to provide absen‐
tee ballots for its former residents living in the Northern Mar‐
iana  Islands,  but  it  does  not  prohibit  Illinois  from  providing 
such ballots to former residents in Guam, Puerto Rico, and the 
Virgin Islands. State law could provide the plaintiffs the bal‐
lots they seek; it simply doesn’t. Instead, it adds (by way of 
subtraction  from  the  definition  of  the  United  States)  only 
American Samoa to the roster of territories that may take ad‐
vantage of the overseas voting procedures. In short, the rea‐
son the plaintiffs cannot vote in federal elections in Illinois is 
not the UOCAVA, but Illinois’ own election law. 
     To be sure, federal law could have required Illinois to pro‐
vide the plaintiffs absentee ballots. But that does not render 
federal law the cause of the plaintiffs’ injuries. Consider Simon 
v.  Eastern  Kentucky  Welfare  Rights  Organization,  426  U.S.  26 
(1976). In that case, the Supreme Court held that indigent pa‐
tients lacked standing to challenge an IRS rule that gave fa‐
vorable tax treatment to hospitals which declined to provide 
non‐emergency  services  to  such  patients.  The  Court  ex‐
plained that Article III “requires that a federal court act only 
to redress injury that fairly can be traced to the challenged ac‐
tion of the defendant, and not injury that results from the in‐
dependent action of some third party not before the court.” 
Id. at 41–42. So while the IRS rule may have incentivized hos‐
pitals to deny the plaintiffs care, it was the hospitals—not the 
IRS—that made the decision not to treat the patients. 
6                                                         No. 16‐4240 

    Our decision in DH2, Inc. v. S.E.C., 422 F.3d 591 (7th Cir. 
2005),  is  similar.  DH2  was  an  arbitrager  that  made  money 
buying undervalued mutual funds whose prices had yet to be 
adjusted  from  the  effects  of  overseas  trading.  It  challenged 
SEC statements that it said required mutual funds to use “fair 
value  pricing,”  eliminating  the  discrepancy  that  permitted 
companies like DH2 to profit with minimal risk. In reality, the 
challenged rules didn’t require the use of fair value pricing if 
“market  quotations  for  their  portfolio  securities  [were]  not 
readily available.”  Id. at  595 (quoting  69 Fed. Reg.  22304–05 
(Apr. 23, 2004)). For that reason, we concluded that DH2 had 
not established that any injury it might have suffered would 
be  fairly  traceable  to  the  SEC  rules.  Id.  at  597.  We  observed 
that under the challenged rules, “mutual funds have the dis‐
cretion to use fair value pricing in lieu of market quotations 
when circumstances warrant the conclusion that market quo‐
tations are no longer current.” Id. Thus, “to a significant de‐
gree, the injury DH2 complains of hinges on the decisions of 
independent  actors  whose  discretion—though  subject  to  se‐
curities laws and regulation by the SEC—is nonetheless quite 
broad.”  Id.  Given  the  discretion  the  funds  retained,  DH2 
could not sue the SEC. 
     Like the funds in DH2 and the hospitals in Simon, Illinois 
has  discretion  to  determine  eligibility  for  overseas  absentee 
ballots  under  its  election  laws.  That  discretion  is  actually 
wider than the independent actors had in those cases, because 
there is nothing other than Illinois law preventing the plain‐
tiffs from receiving ballots. Federal law doesn’t encourage Il‐
linois not to offer the plaintiffs ballots. And the federal gov‐
ernment doesn’t run the elections in Illinois, so, UOCAVA or 
not, whether the plaintiffs can obtain absentee ballots is en‐
tirely up to Illinois. Given that type of unfettered discretion 
No. 16‐4240                                                                       7

with respect to the plaintiffs, the federal government cannot 
be the cause of their injuries. Illinois has caused their injuries 
by failing to provide them ballots. Simply put, the plaintiffs 
cannot sue the federal government for failing to enact a law 
requiring Illinois to remedy their injury. Therefore, we hold 
that the plaintiffs lack standing to challenge the UOCAVA.1 

                                                 
1 Additionally, at least for the equal‐protection claim, there may be an ad‐

ditional  standing  problem.  The  plaintiffs  “must  establish  the  district 
courtʹs jurisdiction over each of their claims independently.” Rifkin v. Bear 
Stearns & Co., Inc., 248 F.3d 628, 634 (7th Cir. 2001). And we have serious 
doubts that the plaintiffs’ injury with respect to the equal‐protection claim 
is “likely to be redressed by a favorable judicial decision” against the fed‐
eral defendants. Hollingsworth, 133 S. Ct. at 2661. For even if we were to 
hold  that  the  UOCAVA’s  distinction  among  the  territories  violated  the 
equal‐protection  component  of  the  Due  Process  Clause,  what  would  be 
the proper remedy? The Supreme Court has told us that “we must adopt 
the remedial course Congress likely would have chosen ‘had it been ap‐
praised of the constitutional infirmity.’” Sessions v. Morales‐Santana, 137 S. 
Ct. 1678, 1701 (2017) (quoting Levin v. Commerce Energy, Inc., 560 U.S. 413, 
427 (2010)). Although the remedy in the run of cases would be to extend 
the  favorable  treatment  (here,  voting  rights)  to  all,  that  would  not  hold 
when  extension  “would  render  the  special  treatment  Congress  pre‐
scribed … the general rule, no longer an exception.” Id.  
     The  caveat  would  seem  to  apply  here,  as  the  UOCAVA  makes  the 
Northern Mariana Islands the only United States territory treated as a for‐
eign nation for the purposes of overseas voting. The other territories are 
considered  part  of  the  United  States  and  therefore  not  subject  to  the 
UOCAVA’s requirement that they be permitted to vote in federal elections 
in their last state of residence. Under Morales‐Santana, we should presume 
that Congress would have wanted the general rule—that U.S. territories 
are part of the United States—to control over the exception for the North‐
ern Marianas. Therefore, instead of extending voting rights to all the ter‐
ritories, the proper remedy would be to extend them to none of the terri‐
tories. That means a holding that the UOCAVA violates equal protection 
would not remedy the plaintiffs’ injuries.  
8                                                        No. 16‐4240 

     B. Constitutionality of the Illinois Law 
   Having  decided  that  the  plaintiffs  lack  standing  to  chal‐
lenge the UOCAVA in the context of this case, we are left with 
their challenge to Illinois’ overseas‐voting law. The plaintiffs 
say  the  law  violates  the  Equal  Protection  Clause  as  well  as 
their right to interstate travel guaranteed by the Due Process 
Clause. We consider these arguments in turn. 
         1. Equal Protection 
    The  plaintiffs  first  argue  that  the  Illinois  law  should  be 
subject to strict scrutiny. “[E]qual protection analysis requires 
strict scrutiny of a legislative classification only when the clas‐
sification impermissibly interferes with the exercise of a fun‐
damental right or operates to the peculiar disadvantage of a 
suspect class.” Mass. Bd. of Retirement v. Murgia, 427 U.S. 307, 
312  (1976)  (per  curiam)  (footnote  omitted).  To  be  sure,  the 
right to vote “is a fundamental matter in a free and democratic 
society.” Reynolds v. Sims, 377 U.S. 533, 561–62 (1964). But the 
residents of the territories have no fundamental right to vote 
in federal elections. The territories send no electors to vote for 
president  or  vice president and  have no voting members in 
the  United  States  Congress.  See  Igartua  v.  United  States,  626 
F.3d 592, 597–98 (1st Cir. 2010). Even residents of the District 
of  Columbia  had  no  federal  voting  rights  at  all  until  the 
Twenty‐Third Amendment was ratified in 1961, allowing the 
District to designate three electors to vote with the Electoral 
College. Washington, D.C., still has no voting representation 
in the House of Representatives or the Senate. The unmistak‐
able  conclusion  is  that,  absent  a  constitutional  amendment, 
only residents of the 50 States have the right to vote in federal 
elections. The plaintiffs have no special right simply because 
they used to live in a State.  
No. 16‐4240                                                           9

    Nor do the plaintiffs constitute a suspect class. “A suspect 
class  either  ‘possesses  an  immutable  characteristic  deter‐
mined solely by the accident of birth,’ or is one ‘saddled with 
such disabilities, or subjected to such a history of purposeful 
unequal treatment, or relegated to such a position of political 
powerlessness as to command extraordinary protection from 
the majoritarian political process.’” St. John’s United Church of 
Christ v. City of Chicago, 502 F.3d 616, 638 (7th Cir. 2007) (quot‐
ing  Frontiero  v.  Richardson,  411  U.S.  677,  686  (1973),  and  San 
Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 28 (1973)). The 
plaintiffs’  current  condition  is  not  immutable,  as  nothing  is 
preventing them from moving back to Illinois. And there has 
been no suggestion that the plaintiffs form a class of people 
historically subjected to unequal treatment. Indeed, we doubt 
that “people who move from a State to a territory” even con‐
stitute a class of people recognized by the law. Thus, we de‐
cline the plaintiffs’ invitation to apply strict scrutiny to the Il‐
linois law. 
     Because  the  Illinois  law  does  not  affect  a  fundamental 
right or a suspect class, it need only satisfy rational‐basis re‐
view. Armour v. City of Indianapolis, 132 S. Ct. 2073, 2080 (2012). 
That is, we will invalidate it only if there is no rational rela‐
tionship  between  the  law  and  some  legitimate  government 
purpose. Id. And while the distinction among United States 
territories  may  seem  strange  to  an  observer  today,  it  made 
more  sense  when  Illinois  enacted  the  challenged  definition. 
As the district court explained, in 1979 the Northern Mariana 
Islands were a Trust Territory, rather than a fully incorporated 
U.S. territory. See Segovia I, 201 F. Supp. 3d at 945–46. The cov‐
enant to establish a commonwealth in the Northern Marianas 
did not take effect until 1986. Meanwhile, American Samoa is 
still  defined  as  an  “outlying  possession”  under  federal  law, 
10                                                      No. 16‐4240 

and persons born there are American nationals, but not citi‐
zens. 8 U.S.C. §§ 1101(a)(29), 1408(1); United States v. Karaouni, 
379  F.3d  1139,  1142–43  (9th  Cir.  2004)  (“All  citizens  of  the 
United States are nationals, but some nationals, such as per‐
sons born in American Samoa and other U.S. territorial pos‐
sessions,  are  not  citizens.”).  One  could  rationally  conclude 
that these two territories were in 1979 more similar to foreign 
nations  than  were  the  incorporated  territories  where  the 
plaintiffs reside. So, at least at the time, it was rational for Illi‐
nois to treat the Northern Marianas and American Samoa as 
foreign countries for the purposes of overseas absentee vot‐
ing. 
     In the special context of this case, our conclusion that the 
Illinois definition was rational in 1979 controls the outcome. 
That is because even if the plaintiffs were correct and the def‐
inition at some point became irrational as the Northern Maria‐
nas  and  American  Samoa  became  more  integrated  into  the 
United  States,  it  would  not  help  the  plaintiffs.  They  are  in‐
jured specifically because Illinois defines their resident terri‐
tories as within the United States. It would be perverse for us 
to tell Illinois that (1) its distinction made sense in 1979; (2) the 
current definition is arbitrary because the territories are more 
integrated into the United States; and so (3) the remedy is to 
contract voting rights for residents in the excluded territories 
(which it couldn’t do anyway because the Northern Marianas 
are treated as overseas under the UOCAVA). Rather than re‐
move voting rights from its former residents in American Sa‐
moa, we think it rational for Illinois to retain the same defini‐
tion it enacted nearly 40 years ago. 
   Finally, on a somewhat related note, we think it is signifi‐
cant that were we to require Illinois to grant overseas voting 
No. 16‐4240                                                          11

rights to all its former citizens living in the territories, it would 
facilitate a larger class of “super citizens” of the territories. As 
the Second Circuit observed, further extending voting rights 
under  the  UOCAVA  “would  have  created  a  distinction  of 
questionable fairness among Puerto Rican U.S. citizens, some 
of whom would be able to vote for President and others not, 
depending whether they had previously resided in a State.” 
Romeu v. Cohen, 265 F.3d 118, 125 (2d Cir. 2001). The natural 
result, as we explained in the previous paragraph and in the 
first footnote, would be to treat all the territories as part of the 
United States, so that residing in a territory would give one 
the rights to participate in territorial elections, but not federal 
elections  in  one’s  former  State  of  residence.  Until  that  hap‐
pens, however, we see no reason to require Illinois to extend 
voting  rights  to  its  former  residents  living  in  Guam,  Puerto 
Rico, and the Virgin Islands. 
   We affirm the district court’s judgment in favor of the state 
defendants on the equal‐protection claim. 
        2. Right to Travel 
    The  plaintiffs  also  argue  that  the  Illinois  statute  violates 
their due process right to interstate travel. This claim is bor‐
derline frivolous. The Second Circuit correctly explained that 
“[a]  citizenʹs  decision  to  move  away  from  her  State  of  resi‐
dence will inevitably involve certain losses. She will lose the 
right to participate in that Stateʹs local elections, as well as its 
federal elections, the right to receive that State’s police protec‐
tion  at  her  place  of  residence,  the  right  to  benefit  from  the 
Stateʹs welfare programs, and the right to the full benefits of 
the State’s public education system. Such consequences of the 
citizenʹs choice do not constitute an unconstitutional interfer‐
ence  with  the  right  to  travel.”  Id.  at  126–27.  We  agree.  By 
12                                                         No. 16‐4240 

choosing to move to a territory, the plaintiffs gave up the right 
to  vote  in  Illinois  and  gained  the  right  to  vote  in  territorial 
elections. The right to travel doesn’t guarantee the plaintiffs 
anything  more  than  the  privileges  afforded  other  territorial 
residents. See Memorial Hosp. v. Maricopa County, 415 U.S. 250, 
261 (1974) (“The right of interstate travel must be seen as in‐
suring  new  residents  the  same  right  to  vital  governmental 
benefits and privileges in the States to which they migrate as 
are enjoyed by other residents.”). Therefore, the district court 
properly granted summary judgment to the state defendants. 
                             III. Conclusion 
    This is a strange case. The plaintiffs seek the right to con‐
tinue to vote in federal elections in Illinois even though they 
are  now  residents  of  United  States  territories.  In  effect,  the 
plaintiffs are upset  that  the territories to which  they  moved 
are  considered  under  federal  and  state  law  to  be  part  of  the 
United States rather than overseas. They would like overseas 
voting  rights  while  still  living  within  the  United  States.  No 
court has ever held that they are so entitled, and we will not 
be the first. 
    We hold that the plaintiffs lack standing to challenge the 
federal  UOCAVA  because  their  injury  derives  not  from  the 
federal statute, but from the failure of Illinois law to guarantee 
them absentee ballots. So we VACATE the portion of the dis‐
trict court’s judgment in favor of the federal defendants and 
REMAND  the  case  with  instructions  to  dismiss  the  claims 
against the federal defendants for want of jurisdiction. With 
respect to the state defendants, however, we AFFIRM the por‐
tion of the judgment below that the Illinois law does not vio‐
late  the  Equal  Protection  Clause  or  the  due‐process  right  to 
interstate travel.